Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-191
                       Lower Tribunal No. 18-30920
                          ________________


            MSP Recovery Claims, Series LLC, et al.,
                                 Appellants,

                                     vs.

                        Coloplast Corp., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     MSP Recovery Law Firm, Robert Strongarone, Aida M. Landa, and
Janpaul Portal, for appellants.

    King & Spalding, LLP, Val Leppert and Austin Evans; Squire Patton
Boggs (US), LLP, Andrew R. Kruppa and Amanda E. Preston, for appellees.

      Carlton Fields, P.A., Joseph H. Lang, Jr., and D. Matthew Allen
(Tampa); William W. Large (Tallahassee), for the Chamber of Commerce of
the United States of America, the Pharmaceutical Research and
Manufacturers of America, and the Florida Justice Reform Institute, as amici
curiae.
Before FERNANDEZ, C.J., and MILLER, and BOKOR, JJ.

    PER CURIAM.

    Affirmed.




                               2